Case 1:17-cv-04799-JGK Document 95 Filed 08/16/19 Page 1 of 1

 

THE CITY OF NEW YORK
ZACHARY W. CARTER LAW DEPARTMENT KATHLEEN D. REILLY
Corporation Counsel 100 CHURCH STREET Assistant Corporation Counsel
NEW YORK, NY 10007 Phone: (212) 356-2663

Fax: (212) 356-3558
Email: kareiliy@law.nyc.gov

ust 15, 2019

USDS SDNY
DOCUMENT

BY ECF

Honorable John G. Koeltl
United States District Judge
United States District Court

 

ELECTRONICALLY FILED
Southern District of New York poc #-
500 Pearl Street " Godt ote
New York, New York 10007 DATE FILED: 47) &-'%

 

 

 

 

 

 

Re:  Aitabdellah Salem v. City of New York, et al.
17 Civ. 4799 (IGK)

Your Honor:

I am an Assistant Corporation Counsel in the Office of Zachary W. Carter,
Corporation Counsel of the City of New York. I write pursuant to Rule 1.4 of the Local Civil
Rules of the United States District Courts for the Southern and Eastern Districts of New York to
request that the Court issue an Order substituting the undersigned as counsel of record on behalf
of defendants City of New York and Commissioner Joseph Ponte in place of Assistant
Corporation Counsel Joseph Gutmann, who left our Office on August 12, 2019. Simultaneously
herewith, I am filing a notice of substitution of counsel, and our Office respectfully requests that
Mr. Gutmann be removed as an attorney of record on this matter.

   
 
   

I thank the Court for its time and consideration of this request.

Respectfully submitted,

sO orev Feed

isf

poy Kathleen D. Reilly

Assistant Corporation Counsel
Special Federal Litigation Division

JUEFPD
S-16-(F7
cc: BY ECF

Welton Kemilious Wisham, Attorney for Plaintiff

 

 
